DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 18, 2022 has been entered.  Claims 1-14 are pending in the application.  
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to independent claims 1 and 14, prior art of record does not teach, suggest, or render obvious  the total combination of the recited structures, including the following allowable subject matter:  “an inter- connecting member adapted to extend from the upper vehicle part to the base vehicle part and defining an abutment surface” and combined with “a releasable fixation support releasably affixed to one of the upper vehicle part and the base vehicle part and capable of restricting displacement of said inter-connecting member in a direction towards said upper part vehicle by engaging with said abutment surface of said projecting portion in said operational state.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe et al. (US20150061272) teaches a releasable fixation support connecting a floor frame to a lower sub-frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.H./Examiner, Art Unit 3612